Citation Nr: 0913336	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  04-31 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depressive 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1967, including service in the Republic of Vietnam.

In a June 2003 statement in support of claim, the Veteran 
appears to be making an informal claim for entitlement to 
service connection for a malignant tumor of the prostate, a 
skin condition, gout, and an enlarged heart, as due to 
exposure to Agent Orange.  The Veteran also appears to be 
making an informal claim regarding his daughter, who was born 
with a congenital illness known as "sprankle disease."  The 
Board referred these matters to the RO in February 2006; 
however the record still does not indicate that the RO has 
addressed these separate and distinct matters.  Therefore, 
they are again REFERRED to the RO for appropriate action.

While the RO has characterized the issue before the Board as 
entitlement to service connection for depressive disorder, 
NOS, claimed as PTSD, the Board finds that the evidence of 
record shows there are separate issues the RO adjudicated and 
that are before the Board.  Those issues are entitlement to 
service connection for PTSD and entitlement to service 
connection for depressive disorder.  


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy and 
does not have a verified stressor.

2.  The Veteran's depressive disorder was not present in 
service or until years thereafter and is not etiologically 
related to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2008).


2.  The Veteran's depressive disorder was not incurred in or 
aggravated by active military service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  

That notwithstanding, in Pentecost v. Principi, 16 Vet. App. 
124 (2002), the United States Court of Appeals for Veterans 
Claims (Court) held that a Veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by his unit when he was stationed in Vietnam, 
which, when viewed in the light most favorable to him, 
objectively corroborated his claim of having experienced 
rocket attacks.  The Court reiterated that although the unit 
records did not specifically identify the Veteran as being 
present during the rocket attacks, the fact that he was 
stationed with a unit that was present while such attacks 
occurred suggested that he was in fact exposed to the 
attacks.

History and Analysis

The Veteran's service treatment records, including his 
October 1967 discharge examination report, do not reveal any 
psychiatric complaints or findings.

The post-service VA outpatient records do not reveal a 
diagnosis of PTSD.  


A July 2003 VA psychiatric evaluation report noted that the 
Veteran had a history of depression, anxiety, anhedonia, easy 
irritability, insomnia and diminished memory/concentration, 
with frequent thoughts of Vietnam experiences and nightmares.  
The Veteran dates his symptoms back three years prior.  He 
was noted to be calm, appropriately dressed and groomed and 
had spontaneous vocal speech.  He was not homicidal or 
suicidal and denied any hallucinations.  Judgment and insight 
were good.  The diagnosis given was depression, NOS, rule out 
PTSD.  

A September 2003 VA psychiatric evaluation report noted that 
the Veteran presented with recurrent nightmares, suicidal 
thoughts, depression, insomnia and anxiety.  He stated that 
since he returned from service his father said he was 
"crazy."  On mental status examination the Veteran was 
alert, but appeared slightly perplexed and uncomfortable. He 
reported his mood as dysphoric, affect at the time was 
inappropriate and he was irritable.  He displayed no 
delusions and his speech was coherent, although at times 
irrelevant.  He did not show suicidal/homicidal ideation 
during the examination and his memory was fair.  He appeared 
to have trouble learning new things.  He was oriented in 3 
spheres; his insight was limited and test judgment was fair.  
The psychiatrist diagnosed him with depressive disorder, NOS, 
rule out PTSD.  

A September 2003 VA examiner, who reviewed the Veteran's 
entire claims file and medical history, noted that the 
Veteran was receiving treatment for a seizure disorder.  The 
examiner noted the Veteran was clean, adequately dressed and 
groomed.  The Veteran was alert and oriented times three with 
a slightly depressed mood and constricted affect.  His memory 
was fair and is speech was clear and coherent.  He was no 
hallucinating and was not suicidal not homicidal. Impulse 
control was good.  The examiner diagnosed depressive disorder 
NOS.  The examiner opined that based on the Veteran's 
records, history and evaluations, he consider the Veteran to 
not fulfill the diagnostic criteria for PTSD.  

VA treatment records from 2003 to 2004 reveal mental health 
treatment for a depressive disorder.  

In September 2004 the Veteran submitted a report from a 
private psychiatrist, Dr. L.E.  The psychiatrist noted that 
the Veteran worked as a heavy equipment operator until 2000 
when he developed convulsive seizures.  The psychiatrist also 
noted that the Veteran complained of frequent, daily 
depressive episodes, crying spells, insomnia, anxiety, 
increased startle response, despair, irritability and bad 
temper, anhedonia and isolation.  The Veteran also complained 
of flashbacks and nightmares of the war; he also recalled a 
time when he expected death at any moment and when a close 
friend committed suicide in his presence.  The psychiatrist 
observed that the Veteran was well developed and nourished 
but had trouble relating to the therapist due to his guarded 
presentation.  He was well oriented to time, place and 
person, but his mood was anxious.  The Veteran's speech was 
soft and monotonous and his affect blunted, with him crying 
frequently during interviews.  He expressed feelings of 
worthlessness and hopelessness and his immediate and recent 
memory was impaired.  Judgment was poor.  The examiner 
diagnosed the Veteran with PTSD and major depressive 
disorder.  The examiner also indicated the Veteran's 
condition was secondary to his service connected ailments.  
The Board notes that the Veteran does not currently have any 
service-connected ailments.  

Records show that that the Veteran was status post 
cerebrovascular accident (stroke), right hemiparesis in June 
2005, having suffered this condition and been treated weeks 
prior.  He continued to receive mental health outpatient 
treatment during this time to cope with the residuals of the 
stroke.  A June 2005 psychiatric consultation found that the 
Veteran denied the current or past presence of depression.  
The examiner found the Veteran did not meet the criteria for 
depressive or mood disorder at that time.  However, a July 
2005 VA treatment note diagnosed the Veteran with a 
depressive disorder, NOS and a cognitive disorder, NOS status 
post cerebrovascular accident.  Subsequent psychiatric 
records offered varying diagnoses.  A May 2008 outpatient 
record notes a negative response for neuropsychiatry issues 
in the review of systems.  Weakness, seizures, memory 
changes, depression and tremors were not marked as present.  
None of the VA treatment records positively link his 
depressive disorder with his military service.  


PTSD

In this case, the Veteran asserts that he has PTSD due to 
stressful events during his service in Vietnam, specifically 
to include watching a comrade kill himself, seeing dead 
bodies brought in by helicopter, falling off an amphibian and 
being present during an air raid at Cam Rahn Bay.

Taking into account the September 2004 private psychiatric 
report showing a diagnosis of PTSD with links to claimed 
stressors in service, as well as the VA treatment reports and 
examinations that note PTSD-like symptoms but yet rule out 
PTSD; the evidence regarding the Veteran's current diagnosis 
of PTSD is in equipoise.  When there is approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, the Board determines that, giving the 
Veteran the benefit of the doubt, the Veteran has a current 
diagnosis of PTSD.  

Giving the Veteran the benefit of the doubt, the Board does 
not question the current diagnosis of PTSD.  The question 
remains, however, whether this diagnosis was predicated on a 
corroborated in-service stressor, or participation in combat 
with the enemy.  A medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  "Just 
because a physician or other health professional accepted 
appellant's description of his Vietnam experiences as 
credible and diagnosed appellant as suffering from PTSD does 
not mean the [Board is] required to grant service connection 
for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
The Board must also consider whether further action is needed 
for such corroboration, to include contacting the United 
States Joint Services Records Research Center (JSRRC) 
(previously the U.S. Armed Services Center for Research of 
Unit Records).

The Board has reviewed the Veteran's service personnel 
records, but finds no indication that he was exposed to 
combat and no information to confirm his claimed stressors.  
The Veteran's DD 214 shows that he served on active duty in 
the United States Army from November 1965 to November 1967, 
including service in the Republic of Vietnam.  His military 
occupational specialty was amphibious operator.  He received 
the Vietnam Service Medal, the Vietnam Campaign Medal, the 
National Defense Service Medal, a Good Conduct Medal and a 
Rifle Marksman Badge but did not receive any decorations 
which are awarded exclusively for involvement in combat 
(i.e., the Purple Heart Medal or the Combat Infantryman 
Badge).

The Veteran's service personnel records show that he was in 
Vietnam from May 1966 to May 1967.  Additional, more detailed 
information provided by the Veteran regarding the Veteran's 
participation in combat during service could establish that 
the Veteran did, in fact, engage in combat with the enemy, 
but such information is lacking in this case.  Based on the 
above, the Board finds that there is no evidence indicating 
that the Veteran engaged in combat with the enemy. 

In April 2003, the VA sent the Veteran a form requesting 
details of his stressors.  This form was returned by the 
Veteran in June 2003, along with a letter further explaining 
his stressors in August 2005 that stated the Veteran's 
stressors included watching a comrade kill himself, seeing 
dead bodies brought in by helicopter, and being present 
during a bombardment at Cam Rahn Bay.  In February 2006, the 
Board remanded this case to include additional attempts to 
verify the Veteran's claimed stressors.  The Veteran again 
submitted stressor information dated November 2006 and 
indicated his stressors were watching a comrade kill himself, 
seeing dead bodies brought in by helicopter, falling off an 
amphibian and being present during an air raid at Cam Rahn 
Bay.  However, none of the Veteran's communications contain 
the necessary details in order to conduct a records search.  
Notably, the Veteran only noted stressor details in 
approximately 1966-1967, with no specific dates and without 
the name of the comrade he asserts killed himself.  Despite 
indications from the RO in the rating decision, statement of 
the case (SOC) and supplemental SOCs and the Board in its 
February 2006 remand citing a lack of information regarding 
stressors sufficient to warrant further investigation, the 
Veteran has not supplied the requested information.  The RO 
in its January 2009 SSOC specifically noted that it needed a 
60 day window in which the stressing event occurred for it to 
be able to send on the stressor information for verification.  
The Veteran only gave a two year period of approximately 
1966-1967.  Even assuming that the Veteran means the period 
from May 1966 to May 1967 that he was in Vietnam, that is 
still a full year and not even close to a 60 day window.  The 
lack of such specific dates of attacks from the Veteran 
distinguishes the case at hand from Pentecost, in which the 
Veteran described an attack that allegedly occurred in 
February 1968, and attacks from January 1968 were 
corroborated.

While the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Court has held that the factual data required by 
VA to provide a successful search, such as the names, dates, 
and places of the stressors are straightforward facts and do 
not place an impossible or onerous task on the appellant.  
The duty to assist is not always a one-way street.  If a 
Veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Id.  

Although the Veteran has received diagnosis of PTSD from a 
private doctor, he does not meet the criteria for service 
connection for PTSD.  In this case the record does not 
corroborate the Veteran's claimed stressors through credible 
supporting evidence.  The evidence does not reveal supporting 
lay or buddy statements and the Veteran has provided not 
provided sufficient specific evidence, such as names and more 
exact dates, to corroborate or verify his alleged stressors.  
In short, the sole supporting evidence that an alleged 
stressful event occurred are the Veteran's own statements 
alleging a comrade killed himself, seeing dead bodies brought 
in by helicopter, falling off an amphibian and experiencing 
bombardment at Cam Rahn Bay.  A non-combat Veteran's lay 
testimony regarding in-service stressors is insufficient to 
establish the occurrence of the stressor.  Cohen, 10 Vet. 
App. at 141.

The Veteran did not engage in combat and his reported 
stressors have not been verified.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
this claim.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable, and the claim for service connection for PTSD 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Depressive Disorder

The Veteran has a current diagnosis of depressive disorder.  
The question that must be answered is whether or not the 
depressive disorder the Veteran currently has was caused by 
or related to his military service.  

Service treatment records are negative for any treatment, 
indication or complaints of any sort of depressive disorder 
or mental disorder.  

It is the Board's duty to determine the credibility and 
weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In this case, the determinative issue involves 
medical causation or a medical diagnosis, and competent 
medical evidence is required to support the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

The Board notes there are no service treatment records 
documenting any complaints or treatment of any depressive 
disorder, nervous condition or other mental disorder.  There 
are no lay or "buddy" statements of record showing the 
Veteran had any mental disorders or treatment for same in 
service.  The record does not contain any medical evidence or 
any other evidence that the Veteran suffered from a 
depressive disorder or other mental disorder within a year of 
discharge from service, aside from the contentions by the 
Veteran.  The Veteran's original claim in this matter was 
filed over 35 years after separation.  See Shaw v. Principi, 
3 Vet. App. 365 (1992) (a Veteran's delay in asserting a 
claim can constitute negative evidence that weighs against 
the claim).  The earliest medical records in the claims file 
indicating the Veteran reported mental health conditions are 
from 2003.  

The Court has indicated that the absence of any medical 
records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board 
where it found that Veteran failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability); Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  

The Board has considered the Veteran's statements; however, 
this is not competent evidence to link any depressive 
disorder to active service.  Competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R § 
3.159(a)(1) (2008).  

There is also no medical evidence or opinion linking the 
Veteran's depressive disorder to his military service.  The 
Board acknowledges the Veteran's implied contention that his 
mental disorder has ever bothered him from service.  However, 
while the Veteran has stated his belief that his military 
service caused his depressive disorder, there is no evidence 
to show that the Veteran possesses the requisite medical 
training to comment on the diagnosis and etiology of 
depressive disorder.  As a layperson he is not qualified to 
furnish medical opinions or diagnoses.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

Given the reasons articulated above, for the Board to 
conclude that the appellant's depressive disorder had its 
origin during military service in these circumstances would 
be speculation, and the law provides that service connection 
may not be based on resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for depressive disorder must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection for 
PTSD, by a letter in April 2003, before the adverse rating 
decision that is the subject of this appeal.  In June 2006, 
shortly after the Dingess decision was issued by the Court, 
the Veteran was given the specific notice required by 
Dingess, supra, as well as notice to include depressive 
disorder and what evidence was needed to substantiate his 
claim for service connection.  The Board concludes that VA 
has met its duty to notify the Veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
medical records, as well as private medical records.  The 
Veteran was also given VA examinations, with medical 
opinions, in connection with the claim.  The Veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal, and he has done so.  Neither the 
Veteran nor his representative has indicated that there are 
any available additional pertinent records to support his 
claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in e 
development and consideration by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for PTSD is denied.  

Service connection for depressive disorder, NOS, claimed as 
PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


